VICKIE L. GROSS and STEVEN GROSS, Plaintiffs Below, Appellants,
v.
BETH R. SCHUBERT, M.D. and DIANE TERRANOVA, APN, Defendants Below, Appellees.
No. 327, 2008.
Supreme Court of Delaware.
Submitted: January 21, 2009.
Decided: January 26, 2009.
Before HOLLAND, BERGER and RIDGELY, Justices.

ORDER
CAROLYN BERGER, Justice.
This 26th day of January, 2009, the Court, having considered this matter on the briefs of the parties, and having concluded that the same should be affirmed on the basis of and for the reasons assigned by the Superior Court in its decision of June 2, 2008;
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Superior Court be, and the same hereby is, AFFIRMED.